Case 8:17-cv-01346-WFJ-JSS Document 205 Filed 03/22/19 Page 1 of 1 PageID 3723




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 STEVEN J. KANIADAKIS,                         )
                                               )
                Plaintiff,                     )     Case No.: 8:17-cv-1346-WFJ-JSS
                                               )
        v.                                     )     and,
                                               )
 SALESFORCE.COM, INC.,                         )     Case No.: 8:17-cv-1195-T-17JSS
                                               )
                                               )
                Defendant.                     )
                                               )
                                               )
                                               )

        STIPULATION OF DISMISSAL OF CASE AND ALL COUNTERCLAIMS

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to the above-captioned action

 hereby stipulate, by and through undersigned counsel of record, that Defendant’s counterclaims

 be voluntarily dismissed without prejudice, subject to the terms of the parties’ March 6, 2019

 Joint Stipulation (Dkt. 203) as well as the agreement between the Parties dated March 22, 2019.

 Plaintiff’s claims were previously dismissed with prejudice (Dkt. 194). Each Party shall bear its

 own attorneys’ fees and costs.

                                                       /s/ Jeffrey Miller
 March 22, 2019                                Jeffrey Miller
                                               ARNOLD & PORTER KAYE SCHOLER LLP
                                               3000 El Camino Real
                                               Five Palo Alto Square, Suite 500
                                               Palo Alto, California 94306-2112
                                               Tel.: 650-319-4538
                                               Fax:     650-319-4908
                                               Email: Jeffrey.miller@arnoldporter.com
                                               and

                                                      /s/ Steven J. Kaniadakis
                                               Steven J. Kaniadakis
                                               Telephone: 727-871-9999
                                               Email: stevenkdpm@yahoo.com
